Baiitol, J.,
delivered the opinion of this Court.
The allegations contained in this bill of complaint are clearly sufficient to entitle the appellees to the injunction prayed, unless it appears upon the face of the proceedings that the complainants have no title or right as distribu-tees. Their want of title it is said, appears, by the order of the Orphans’ Court of the 10th of March 1863, exhibited with the bill (marked 0.) This order the appellants contend, was a decree by a court of competent jurisdiction, conclusively deciding that the appellees were not entitled as next of kin, to distribution of the personal estate of Dr. David Oraufurd, deceased. We are of opinion that under the 230th and 231st sections of Article 93 of the Code, the Orphans’ Court had jurisdiction to pass “the order of the 10th of March.” The power “to superintend the distribution of the estates of intestates,” and “to examine, hear and decree upon all accounts, claims and demands existing between legatees or persons entitled to any distributive share of an intestate’s estate and executors and admin*466istrators, and to enforce obedience to, and execution of their decrees in the same ample manner as Courts of Equity,” plainly confers authority upon the Orphans’ Court to hear and determine the question who are next of kin, and to decide between parties claiming adversely to each other, and* determine which of them are next of kin entitled to distribution. This jurisdiction, we consider, is expressly given to the Orphans’ Court by the sections of the Code above cited, and is not the eNercise of a “mere incidental or constructive authority,” such as is prohibited by the 252nd section of the same Article.
In this case the order of the 10th of March was passed by the Orphans’ Court of Prince George’s County upon a matter within its jurisdiction. If erroneous, the remedy of the parties aggrieved was by an appeal, to have it reviewed and reversed. It cannot be impeached collaterally, except on the ground that there was such impropriety in the action of the Court as will vitiate if, such as want of notice to the parties, or collusion with administrator, or that its passage was obtained by fraud or imposition. In this case the bill alleges substantially that the complainants had before made application to the Orphans’ Court hy petition, to annul a distribution theretofore made by the administrator, and to require of him the execution of a new administration bond with sureties to be residents of Maryland, the original bond being alleged to be insufficient; and that the Orphans’ Court upon that petition determined that the petitioners were entitled to the relief prayed, and were about so to decree, when “the respondent, Blackburn, by his counsel then present in Court, in order to avoid the passage of such order, did consent and agree to and with the complainants that an order should be passed bringing into Court all the property of the estate unadministered, to be invested so that the same might abide the result of the litigation then pending in the Circuit Court between the complainants *467and Blackburn and others, touching the title to the property, and that it was thereupon agreed that the Court should refrain from the passage of any order requiring a new bond, and that an order should be passed to the purport above set forth; and that on the 20th day of January 1863, such an order was actually passed, which is exhibited with the bill marked B.
The bill fui'ther alleges that the order of the 10th of March was passed in violation of the aforesaid consent and agreement, and in direct opposition to the terms of the previous order. And th^ bill charges that it is the design of the administrator,'' acting under color of the order of the 10th of March, in collusion with his sureties and pretended next of kin, to deliver the property into their “possession and fraudulently to deprive the complainants of the same.”
None of the proceedings of the Orphans’ Court which led to the passage of the order of the 10th of March, ar.e exhibited with the bill, neither the petition, answer nor proofs are exhibited, nor does the order purport to have been passed after notice to the parties interested; although on its face it is stated that the counsel of these complainants were present when the order was passed, and were heard in argument. With this imperfect exhibition of the proceedings in the Orphans’ Court, we are unwilling to express “an opinion upon the conclusiveness of the order, to bar the appellees from claiming as distribu-tees.” Especially in view of the charge of fraud made by the bill, and of the allegation contained in the bill that these complainants as next of kin had instituted suits at law in the Circuit Court for Prince George’s county, to recover their distributive shares, which were then, and still are pending.
Under these circumstances we deem it equitable to affirm the order granting the injunction, leaving for future consideration, the question of the effect of the *468proceedings in tbe Orphans’ Court, when, upon the motion to dissolve the injunction there shall be a more “full disclosure” of those proceedings and the Court’s judgment thereon, may be pronounced with more certainty.
(Decided June 3rd 1864.)
We shall, therefor, sign a decree affirming the order appealed from, and remanding the cause for further proceedings.

Order affirmed and cause remanded.